Title: From George Washington to James Madison, 6 December 1795
From: Washington, George
To: Madison, James


          
            Dear Sir,
            Sunday Afternoon 6th Decr 1795
          
          The papers, of which I was speaking to you on friday evening, are herewith sent.
          In looking over Sir John Sinclair’s letter (since I spoke to you on this subject) I perceive it is to a Committee I am at liberty to communicate the extracts. This, however, I consider as sufficient authority to give you the perusal of them; as the project, if it can be accomplished, in this country, must be put in train. When you have read, & considered the Papers, I would thank you for their return with your sentiments thereon.
          The “Outlines of the 15th chapter &ca” I send for your acceptance, several of thes⟨e⟩ having been forwarded to me. With great esteem & regard I am—Dear Sir Your Obedt & Affecte Servt
          
            G. Washington
          
        